Citation Nr: 0534095	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  04-12 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for service 
connection for a bilateral eye condition.  



REPRESENTATION

Appellant represented by:	Adjutant General's Office



ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk



INTRODUCTION

The veteran served on active duty from August 1942 to 
September 1943 and from August 1944 to November 1944 with 
service in the Enlisted Reserve Corps from September 1943 to 
August 1944 and November 1944 to December 1944.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania Regional Office and Insurance Center (RO) which 
denied the veteran's request to reopen his claim for service 
connection for a bilateral eye condition.  

The veteran's March 2004 substantive appeal (Form 9) reflects 
that the veteran requested a Board hearing at the RO.  That 
request was withdrawn by a letter from the veteran's 
representative received at the RO in May 2004.  


FINDINGS OF FACT

1.  The January 1995 denial of the veteran's request to 
reopen his claim for service connection for a bilateral eye 
condition is final.

2.  Evidence received since January 1995 does not relate to a 
previously unestablished fact necessary to substantiate the 
claim, and has no reasonable possibility of substantiating 
the claim of entitlement to service connection for a 
bilateral eye condition.


CONCLUSIONS OF LAW

1.  The RO's January 1995 denial of the veteran's request to 
reopen his claim of entitlement to service connection for a 
bilateral eye condition is final.  38 U.S.C.A. § 7105 (West 
2002).

2.  No new and material evidence has been associated with the 
claims file subsequent to the January 1995 RO denial, and 
this claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

The VCAA requires that VA inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and VA must 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 120-121 (2004); 38 C.F.R. § 3.159(b)(1) (2005).  

With regard to element (1), the RO sent the veteran a VCAA 
notice letter in February 2002 regarding his application to 
reopen his claim for service connection.  This letter 
informed the veteran of the type of information and evidence 
necessary to reopen his claim and establish entitlement to 
service connection for a bilateral eye condition.  The RO 
sent the veteran an additional letter in June 2002 outlining 
evidentiary alternatives to service medical records that the 
veteran could use to establish entitlement to service 
connection and issued a statement of the case (SOC) in 
January 2004, providing the veteran with specific information 
as to why his application to reopen remained denied, and of 
the evidence that was still lacking.  

With regard to elements (2) and (3), the February 2002 VCAA 
letter notified the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  Specifically, these letters explained that VA 
would help the veteran get such things as medical records or 
other records, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  

With respect to element (4), the Court has held that failure 
to tell a claimant to submit relevant evidence in the 
claimant's possession was generally not prejudicial.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The February 2002 VCAA letter informed the veteran that he 
could send information or evidence himself rather than having 
VA request it on his behalf, and informed him where to send 
such evidence.  In addition, the June 2002 letter from the RO 
informed the veteran that the he should submit any service 
medical records in his possession and any other records which 
may provide evidentiary support for service connection.  
These letters show that the veteran was adequately advised to 
submit evidence pertinent to his application to reopen a 
claim for entitlement to service connection.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. At 119-120.  In the present case, 
VCAA notice was timely given in February and June 2002, prior 
to the initial AOJ decision in September 2002.  

Clearly, the veteran has received all notice required by the 
VCAA.


B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claim on appeal.  The 
veteran's service medical records have been associated with 
the claims file.  The RO made a request to the National 
Personnel Records Center (NPRC) for clinical records from 
Inspiration Hospital identified by the veteran, but the 
response received from NPRC in May 2002 indicated that such 
clinical records were destroyed by fire.  The veteran has not 
identified any further evidence which is pertinent to his 
claim and stated in a November 2003 letter to the RO that all 
records from doctors and hospitals had been submitted

While the veteran has not been afforded a VA examination, the 
Board finds that such an examination is not required in this 
case because VA is not required to provide an examination 
prior to receipt of new and material evidence to reopen the 
claim.  38 C.F.R. § 3.159(c)(4)(iii).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


II.  Factual Background

In February 1952 the veteran submitted a claim for service 
connection for a bilateral eye condition.  Submitted with his 
claim was a letter from his private doctor stating that he 
had treated the veteran in 1937, 1944, and 1946, and that 
these treatments had included refraction and glasses for 
hyperopia.  By way of history, the veteran's doctor noted 
that the veteran was in an accident in 1937 when a piece of 
plaster fell on his head and he was unconscious for five 
minutes and that in 1944 the veteran had blepharal 
conjunctivitis.  

The RO also considered the veteran's service medical records 
in its February 1952 rating decision.  These records show 
that at his exam upon reporting for active duty in August 
1944 vision was 20/30, 20/60 x 3 in the right eye and 20/80, 
20/80 x 2 in the left eye and bilateral moderate 
hyperinessopia and moderately severe congenital bilateral 
amblyopia were noted.  At his separation examination in 
November 1944 vision in the right eye was 20/70 uncorrected 
and 20/60 corrected and vision in the left eye was 20/80 
uncorrected and corrected.  Hypermetropia and amblyopia were 
noted on the separation examination as was a 1938 skull 
fracture with frequent headaches.  The veteran was found to 
be below minimum physical standards for general service and 
was honorably discharged.  

In its April 1952 rating decision denying service connection 
for a bilateral eye condition, the RO found that the 
veteran's eye condition was noted at induction and was not 
aggravated by service.  Additionally, it found that 
hyperinessopia was a constitutional or developmental 
abnormality and therefore not a disability under the law.  

In January 1976 the veteran attempted to reopen his claim for 
service connection for a bilateral eye condition, claiming 
that copper acid had entered his eye while he was working in 
a copper mine in Arizona and that the injury had made his 
eyes worse than they were prior to service.  The RO denied 
reopening the veteran's claim, finding that no new and 
material evidence had been submitted.  

In October 1994 the veteran again attempted to reopen his 
claim for service connection for a bilateral eye condition.  
The RO requested medical records from the doctor identified 
by the veteran, but no medical records were produced, and the 
RO informed the veteran that it would not reopen the 
veteran's claim as no new and material evidence had been 
submitted.  The veteran did not appeal this decision.  

The veteran filed a request to reopen his claim for service 
connection in October 2001, making the same assertion 
previously made, that dust from a blast at the copper mine 
had irritated his eyes and caused his current eye condition.  

The veteran again submitted his certificates of service and 
reports of separation, which had been previously considered 
in the April 1952 rating decision.  As discussed above, the 
RO requested clinical records identified by the veteran but 
the NPRC indicated that such records were fire-related.

III.  Legal Analysis

A veteran is presumed to be in sound condition when accepted 
for active service, except for defects or diseases noted on 
the examination when the veteran was accepted for such 
service, or where clear and unmistakable evidence shows that 
the disability or disease pre-existed service and was not 
aggravated in such service.  38 U.S.C.A. § 1111 (West 2002).

Because, bilateral moderate hyperinessopia and moderately 
severe congenital bilateral amblyopia were noted on the 
August 1944 examination when the veteran was recalled to 
active duty, the presumption of soundness was not for 
application as to his second period of service.  38 U.S.C.A. 
§ 1111.  Although not specifically noted in the 1952 
decision, there was no evidence of an eye disability in the 
first period of service, nor was there evidence linking the 
an eye disability to the first period of service.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
(holding that service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service).  

Service connection is available for a pre-existing disability 
that was aggravated in service.  38 U.S.C.A. § 1153.  Where a 
disability increased in severity during service, aggravation 
is presumed.  Aggravation will not be found where the 
disability underwent no increase in severity.  38 C.F.R. 
§ 3.306(b) (2005).

The RO found no aggravation of the veteran's pre-existing eye 
condition in service and denied the service connection claim 
in April 1952.  The veteran did not file a notice of 
disagreement within one year of the notice of the April 1952 
rating decision and, so, that determination became final.  38 
U.S.C.A. § 7105(c).  

A rating action from which an appeal is not perfected is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been issued, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

 "New evidence" means evidence not previously submitted to 
VA decisionmakers; "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim; "new and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether the veteran has submitted new and 
material evidence sufficient to reopen a claim, consideration 
must be given to all the evidence since the last disallowance 
of the claim on any basis, i.e., on the merits or denying 
reopening.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The veteran did not file an NOD within one year of the RO's 
January 1995 denial of his request to reopen his claim and so 
that RO action is final.  38 U.S.C.A. § 7105(c).  This 
January 1995 denial is the last final denial of the claim, 
thus, the evidence to be reviewed for purposes of determining 
whether new and material evidence sufficient to reopen the 
claim has been received is the evidence that was associated 
with the record since January 1995.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Since the January 1995 denial of the veteran's request to 
reopen his service connection claim, the veteran has 
submitted his October 2001 claim stating that a blast went 
off in the copper mines where he worked in the Enlisted 
Reserve Corps and that dust from the blast caused injury to 
his eyes.  The veteran made this contention previously and 
thus it is not "new" evidence.  

The veteran has also submitted his service certificates and 
reports of separation.  These were previously of record and 
considered by the RO and thus are not "new" pieces of 
evidence as required to reopen the veteran's claim.  

No other pieces of evidence have been submitted since January 
1995.  In view of the foregoing, the Board concludes that the 
veteran's claim cannot be reopened because no new and 
material evidence has been submitted.  38 C.F.R. § 3.156(a). 


ORDER

New and material evidence not having been presented, the 
veteran's claim of entitlement to service connection for a 
bilateral eye condition is not reopened.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


